997 A.2d 990 (2010)
202 N.J. 430
In the Matter of W. Ray WILLIAMS, an Attorney at Law.
D-122 September Term 2009, 066375.
Supreme Court of New Jersey.
June 28, 2010.

ORDER
The Disciplinary Review Board having filed with the Court a certification of Board Counsel pursuant to Rule 1:20-17(e)(1) reporting that W. RAY WILLIAMS, of NEWARK, who was admitted to the bar of this State in 1989 and who has been suspended from the practice of law since March 15, 2007, has failed to pay the costs assessed in connection with disciplinary proceedings that resulted in the imposition of discipline by Order filed October 6, 2008, and good cause appearing;
It is ORDERED that W. RAY WILLIAMS be temporarily suspended from the practice of law pending payment in full of the assessed costs and accrued interest as determined by the Disciplinary Review Board, effective July 29, 2010, and until further Order of the Court; provided, however, that this Order shall be vacated automatically if, prior to the effective date of the suspension, the Disciplinary Review Board reports that payment in full has been made or that a satisfactory installment payment plan is in place and current; and it is further
ORDERED that notwithstanding any vacating of this Order, respondent shall remain suspended pursuant to the Order filed March 15, 2007, until the further Order of the Court; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent's file as an attorney at law of this State; and it is further
ORDERED that W. RAY WILLIAMS continue to be restrained and enjoined from practicing law during the period of suspension and that respondent continue to comply with Rule 1:20-20.